LECHE, J.
The matter at issue in this case is the ownership and possession of a mule. Its identity is not questioned in this Court, and its description therefore • is unnecessary. It is not disputed that the mule at one time belonged to plaintiff, but defendant claims title by purchase from one Nick Parrino, who acquired by purchase at public sale, said to have been made in conformity with all the requirements of law.
The value of the mule is not stated in plaintiff’s petition nor in the answer of defendant, but defendant makes claim for $50.00 damages for the wrongful issuance of a writ of sequestration which was obtained by plaintiff.
It appears from the testimony that Nick Parrino bought the mule at public auction for twenty-four dollars and that he sold it to defendant for fifty dollars.
Question: Have we jurisdiction of this case on appeal?
Assuming the value of the mule to be fifty dollars and that the claim for damages is not inflated and that it is made in good faith, the whole amount in dispute does not exceed one hundred dollars, tin- ; der Section 48, Article VII, of the Constitution, where the amount in dispute does not exceed one hundred dollars, concurrent jurisdiction is vested in the District Court and the Justice of the Peace Court. The amount in dispute here does not exceed one hundred dollars and therefore is below our appellate jurisdiction as fixed by Section 29 of Article VII of the Constitution.
For these reasons, acting ex proprio motu, it is ordered that the present appeal be dismissed. Sennette vs. Police Jury, 129 La. 728, 56 So. 653.